DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

Response to Arguments
I.	Previous New Matter Rejections under 35 U.S.C. § 112
	Applicant’s claim amendments dated October 15, 2021 have successfully overcome the previous new matter rejections. Those rejections are now withdrawn.

II.	Previous Prior Art Rejections under 35 U.S.C. § 103
	Applicant’s arguments concerning the previous obviousness rejections under 35 U.S.C. § 103 have been fully considered but are not persuasive. Applicant argues that “Al-Ali 
The Examiner respectfully disagrees because Al-Ali’s changing baseline over time is itself a longitudinal trend determined by the device. For instance, looking at FIG. 14 of Al-Ali as an example, an initial baseline 1432 is seen in time period 1492 (t1), after which the baseline trends downward throughout the next 3 time periods 1494-1498. The determination (i.e. “inference”) and output of each new baseline involves the calculation of a trend and a comparison of newer (more recent) physiological information/data and the previous baseline (see e.g. “trend calculator” and “response limiter” in FIGS. 4B, 9B, 12B). Additionally, contrary to Applicant’s argument that Al-Ali is “intentionally designed to miss longitudinal trends,” the calculation of the baseline specifically takes long term trends into account (see e.g. “the baseline 422 tracks only relatively longer-lived transitions of the parameter, but does not track (and hence mask) physiologically significant parameter events” in Para. 32). As such, each update of the baseline amounts to a longitudinal, trending inference.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-12, 14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/146957 A1 (“Philips”) in view of US 2011/0060215 A1 to Tupin, Jr. et al. (“Tupin”) in view of US 2011/0213212 A1 to Al-Ali (hereinafter “Al-Ali”).
	Regarding Claims 1, 19 and 20, Philips teaches:
A wearable device (see Pg. 6 lines 18-22: “the fall detector 2 can be configured to be worn at or on a different part of the user’s body, such as the wrist, waist, trunk, pelvis or sternum, and will comprise a suitable arrangement for attaching the fall detector 2 to that part of the body (for example a belt or a strap)”) comprising: 
a processor (6); 
a communication interface (10 and/or 12);
an accelerometer (4); 
a second sensor (16); and 
memory (14) storing executable instructions that, when executed (see Pg. 7 lines 21-24), cause the processor to: 
receive a signal from the accelerometer (see, e.g., Pg. 6 lines 26-33); 
weight the signal received from the accelerometer (see Pg. 10 line 23: using weightings);
determine, based on the weighted accelerometer signal, whether a probability that an event has occurred is over a threshold associated with the event (see, e.g., Pg. 6 lines 23-25: “to determine whether the user has fallen”; also see Pg. 10 lines 6-31); 
based on determining that the probability that the event has occurred is over the threshold associated with the event (again see Pg. 10 lines 6-31, but also see Pg. 11 line 17 through Pg. 12 line 2): 
generate/receive a signal from the second sensor (see Pg. 11 line 17 through Pg. 12 line 2); 
(see, e.g., Pg. 9 lines 10-16; also see step 107 described on Pg. 12 lines 10-26); and 
based on determining that the second sensor signal indicates the condition, generate an alert (see, e.g., Pg. 9 lines 10-16; additionally, see step 111 described on Pg. 13 lines 15-24).

	Philips fails to teach that the second sensor is an ultra-wideband (UWB) radar system including a first inward-facing antenna through which a UWB signal is transmitted and a second inward-facing antenna through which a return UWB signal is received. Another reference, Tupin, teaches a diagnostic device which can measure various diagnostic parameters using the same claimed sensor system including inward-facing transmitting and receiving UWB antennas (see, e.g., the abstract of Tupin). It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips to incorporate the UWB radar system of Tupin as one of more of the secondary sensors (16), because Tupin teaches a variety of advantages of using such a sensor in Para. [0037] (and thus incorporating Tupin’s sensor into Philips would enhance Philips by providing one or more of those advantages to Philips’ device), and additionally/alternatively because it would amount to a merely simple substitution of one known sensor type for another known sensor type, such a substitution yielding only predictable results.
	Philips in view of Tupin fails to teach determining baseline data of the sensor data and monitoring subsequent/second information of the sensor data to determine and output, (see e.g. FIG. 14 which illustrates four different time periods t1-t4 in which the baseline progressively decreases, and in response to each decrease, the adaptive thresholds ATu and ATl change as well. As such, the thresholds for generating an alert change based on the baseline, e.g. such that an alert may be generated in a second time period for values which might not have triggered an alert in a first time period). The determination (i.e. “inference”) and output of each new baseline involves the calculation of a trend and a comparison of newer (more recent) physiological information/data and the previous baseline (see e.g. “trend calculator” and “response limiter” in FIGS. 4B, 9B, 12B). Additionally, the calculation of the baseline specifically takes long term trends into account (see e.g. “the baseline 422 tracks only relatively longer-lived transitions of the parameter, but does not track (and hence mask) physiologically significant parameter events” in Para. 32) Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Philips in view of Tupin to further include continuously recalculating a baseline based on continued collection of data, analysis of trending of that data, and a comparison to an earlier baseline, as taught in Al-Ali, because as Al-Ali explains, doing so would advantageously increase the accuracy of detecting problematic short-term episodic physiological values by taking into account how they deviate from the trending baseline.


	Regarding Claims 3-5, see Pg. 9 lines 1-22 of Philips.

	Regarding Claims 8-10, see e.g. Pg. 13 lines 5-11 of Philips.

	Regarding Claim 11, see e.g. Pg. 9 lines 1-22 and Pg. 15 line 32 through Pg. 16 line 6 of Philips.

	Regarding Claim 12, see e.g. Pg. 15 line 32 through Pg. 16 line 6 of Philips.	

	Regarding Claim 14, see Pg. 3 lines 10-11, Pg. 12 lines 10-18 and claim 5 of Philips. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 2013/0218812 A1 to Weiss (“Weiss”).
Regarding Claim 2, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above, but fails to specifically teach: a global positioning system (GPS) receiver, wherein the executable instructions, when executed, cause the processor to: determine, using the GPS receiver, a location of the wearable device; and send a message comprising the location of the wearable device.
	Another reference, Weiss, teaches a similar diagnostic device for fall detection including a GPS receiver (15) which provides location data in an alert message, e.g. to a monitoring user (see Paras. [0034] and [0035]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to further include a global positioning system (GPS) receiver, wherein the executable instructions, when executed, cause the processor to: determine, using the GPS receiver, a location of the wearable device; and send a message comprising the location of the wearable device, as taught by Weiss, because doing so would provide the advantage of allowing an alert to a monitoring user to include the specific location of the wearer of the device, thereby allowing emergency help to more easily and quickly travel to the wearer’s location or provide location-specific advice to the wearer, etc.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 2011/0298613 A1 to Ben Ayed (“Ben Ayed”).
	Regarding Claims 6 and 7, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above. Philips further notes that “a fall detector 2 according to (see Pg. 9 lines 18-22). First, the Examiner previously took official notice that the features of a rechargeable battery and monitoring battery charge level to provide charge level messages/alerts are extremely commonplace in modern electronic devices (e.g. such features have been commonplace in electronic smartphones and smart watches for many years prior to Applicant’s filing date). Applicant's subsequent reply dated 02/25/2021 did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”).
Nevertheless, in the interest of being thorough, another reference, Ben Ayed, teaches a similar diagnostic device for emergency detection and notification (see, e.g., the title and abstract) which includes a rechargeable battery (13) and which can sense low battery charge levels and provide the user with a notification to recharge the battery (see, e.g., Para. [0043]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to include a rechargeable battery and a battery sensor for determining battery charge level and sending a message comprising a charge level of the battery, as taught by Ben Ayed and/or as was well . 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 2011/0190598 A1 to Shusterman (“Shusterman”).
Regarding Claim 8, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above. Furthermore, the various wireless transmissions discussed on Pg. 13 lines 5-11 of Philips are considered to encompass WiFi. Nevertheless, in the interest of being thorough, (1) the Examiner previously took official notice that WiFi was extremely well known as a wireless data transmission protocol and Applicant's subsequent reply dated 02/25/2021 did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”), and (2) another reference, Shusterman, teaches that WiFi was among the known wireless data transmission protocols (see Para. 92). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to send the alert via WiFi (“WiFi radio”), because .

Claims 13 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 20080058670 A1 to Mainini (“Mainini”).
	Regarding Claim 13, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above but fails to specifically teach determining a risk ratio associated with the animal wearing the device based on sensor data. Another reference, Mainini, teaches a similar monitoring device which calculates a risk ratio associated with the animal wearing the device based on sensor data (see the abstract, Paras. [0025] and [0038] of Mainini). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to determine a risk ratio associated with the animal wearing the device based on sensor data, as taught by Mainini, because it would enhance the device of Philips in view of Tupin and Al-Ali by allowing it to advantageously evaluate risk of the wearer for various dangerous conditions. 

	Regarding Claim 15, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 as discussed above but fails to specifically teach storing multiple profiles for different animals that may wear the device. Another reference, Mainini, teaches an animal condition monitor which includes multiple profiles for multiple animals (see, e.g., Paras. [0029] and [0036] of Mainini). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to store multiple profiles for different animals that may wear the device so that the specific monitoring thresholds could be adjusted to allow the device to be worn by multiple animals and still provide useful information specific to each of them. Concerning baseline data, the Examiner notes that in view of the modification above, different baseline data is determined based on each profile (see e.g. Para. [0036] and FIGS. 5-7 of Mainini). 
 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Tupin and Al-Ali as applied to claim 1 above, and further in view of US 2006/0202816 A1 to Crump et al. (“Crump”).
	Regarding Claim 18, Philips in view of Tupin and Al-Ali teaches the wearable device of claim 1 but fails to specifically teach wherein the executable instructions, when executed, cause the processor to: receive a software update for software of the wearable device; and apply the software update to the software of the wearable device. Another reference, Crump, teaches a similar mobile condition monitor (see e.g. Paras. [0024], [0027] and [0036] which discuss fall detection) which can receive and apply software updates for a wearable device (see, e.g., Para. [0049] and claim 15). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Philips in view of Tupin and Al-Ali to allow the processor to receive and apply software updates for the wearable device, as taught by Crump, to allow the wearable device 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Wednesday, November 17, 2021